Order entered September 17, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00604-CV

         IN RE THE COMMITMENT OF CEDRIC OLIVER WEST

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
                    Trial Court Cause No. CV1970006

                                     ORDER

      Appellant appeals from the trial court’s December 4, 2019 judgment.

Although appellant stated in his notice of appeal that he filed a timely motion for

new trial on December 18, 2019, the clerk’s record did not contain such a

document. Accordingly, by letter dated August 10, 2020, the Court questioned its

jurisdiction over this appeal because it appeared the notice of appeal filed on

February 27, 2020 was untimely. See TEX. R. APP. P. 26.1 (without timely post-

judgment motion extending appellate deadline, notice of appeal due thirty days

after date judgment signed). Appellant filed a response with a copy of his motion
for new trial with the district clerk’s file stamp showing it was filed on December

18, 2019. Thus, it appears this Court has jurisdiction over this appeal.

      Before the Court is appellant’s September 14, 2020 motion to abate the

appeal. Appellant asks this Court to abate the appeal and remand this case to the

trial court so that the “clerk’s record may be supplemented with the missing

items.” We GRANT appellant’s motion as follows:

      We ORDER Dallas County District Clerk Felicia Pitre to file, by

September 23, 2020, a supplemental clerk’s record containing the following

documents:

      1.      Charge of the Court – filed on or about December 4, 2019;

      2.      Question and Verdict Certificate – filed on or about December 4,

      2019;

      3.      Respondent’s Motion for New Trial – filed on December 18, 2019;

      4.      Notice of Appeal – filed on February 27, 2020;

      5.      Statement of Inability to Afford Payment of Court Costs – filed on

      February 27, 2020);

      6.      Request and Designation of Clerk’s Record – filed on February 27,

      2020;

      7.      Request and Designation of Reporter’s Record – filed on February 27,

      2020; and
       8.     Order on West’s Motion for the Preparation of the Clerk’s Record and

       Reporter’s Record – filed on or about February 27, 2020).

       On the Court’s own motion, we extend the time for appellant to file his brief

on the merits to October 23, 2020.

       We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Pitre and all parties.

                                             /s/   ERIN A. NOWELL
                                                   JUSTICE